DETAILED ACTION
This action is in response to the application filed 6 July 2020, claiming benefit back to 19 January 2018.
	Claims 1 – 15 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of  a model comparator component configured to evaluate a production plant data model of the  production plant comprising digital twin data models related to physical production modules the production plant to identify automatically deviating model elements of digital twin data models related to physical production modules of  the production plant affected by the configuration changes detected by the watchdog component; and a process resequencer component configured to  perform a dynamic process optimization of the at least one production process of  the production plant depending on the deviating model elements identified by the model comparator component. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers " Enter Abstract Category"  but for the recitation of generic computer components. That is, other than reciting a “model comparator component” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “model comparator component” language, the claim encompasses a user simply identifying deviating model elements of digital twin data models related to physical production modules of  the production plant affected by the configuration changes detected by the watchdog component.
	 
Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims recite the additional limitations of a watchdog component.to monitor the production modules of the production plant to detect configuration changes within the production plant, which is mere data gathering, and such is insignificant extra-solution activity1; a process optimizer apparatus, and components, however these are recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use 
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to dependent claims 2 – 13:
Claims 2 and 3 merely further describe the source of the data being collected;
Claims 4 – 7 and 13 merely further describe the models and the storage location of the models;
Claim 8 merely describes the generic apparatus that automates the previously identified abstract idea;2
Claim 9 merely further describes the database storing process sequences;
Claim 10 merely describes the generic apparatus that automates the previously identified abstract idea;3
Claim 11 merely describe the production modules about which the data is collected;
Claim 12 merely recites updating information regarding models, which is well understood, routine, and conventional activity.4 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 15 recites no additional elements, and, in regarding claims 1 – 14, the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a process optimizer apparatus, components] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry5  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., pages 9 – 10, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation6.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims  1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (U.S. 2014/0337277, hereinafter Asenjo), in view of Schoening (U.S. 2019/0066377), in further view of Nikolas Antzoulatos et al. ( "A Multi-Agent System Architecture for Self-configuration", Precision Assembly Technologies and Systems., 1 January 2014 (2014-01-01), pages 118-125, XP055489166, DOI: 10.1007/978-3- Retrieved from the Internet: URL:https://hal.inria.fr/hal-01260745/document; hereinafter Antzoulatos).

In respect to claim 1, Asenjo discloses a process optimizer apparatus for optimizing dynamically an industrial production process of a production plant including physical production modules process optimizer comprising:
	(a) a watchdog component.to monitor the production modules of the production plant to detect configuration changes within the production plant; [0048] Attestation analysis component 210 can be configured to analyze data collected from the industrial facility and/or supply chain subsequent to determination of the multilevel baselines to affirm that aspects of the industrial enterprise are operating (or are configured) within the previously determined baselines. If a deviation from the baselines is detected, attestation analysis component 210 can identify and report the deviant aspect of the industrial system. [0081] In the foregoing examples, attestation analysis component 210 is described as performing system and device attestation services on an on-demand basis. In such scenarios, a user (e.g., plant maintenance personnel, remote support personnel, etc.) may send a request to perform attestation on an industrial system ( e.g., in response to an observed performance issue). In some embodiments, attestation analysis component 210 can also be configured to perforn1 continuous attestation services, such that attestation analysis component 210 monitors the customer data on a near real-time basis and generates a notification in response to a determination that one or more system aspects have deviated ( or are at risk of deviating) from their corresponding baselines. In response to such determinations, the cloud-based attestation system can deliver suitable alerts to specified client devices. [0086] In response, attestation analysis component 210 compares the recently collected customer data with the baseline data maintained in baseline data storage, as described in previous examples, and presentation component 214 delivers an attestation report ( attestation data 13 04) to the support personnel client device 1312, indicating which aspects of industrial assets have changed relative to the acceptable baselines. For example, the attestation report can identify to the support personnel which industrial devices 1310 have been reprogrammed or reconfigured, which devices have been loaded with new firmware, operator interactions with one or more machines that have deviated from a preferred  manual sequence, recipe changes, increases in data traffic on tl1e plant network relative to normal operations, etc. The attestation report may also identify higher level deviations from the baseline standards, such as alterations in work schedules or maintenance schedules, changes in product transportation schedules, changes in inventory levels, or other such deviations from standard plant operations characterized by the baseline metrics. [0095] At 1406, based on system data from collected from the industrial enterprise subsequent to detern1ination of the baseline characteristics at step 1404, a deviation of a system, asset, or device characteristic from its associated baseline is identified...);
	(b) a model comparator component configured to evaluate a production plant data model of the  production plant comprising [digital twin] data models related to physical production modules the production plant (see at least  [0064] In some embodiments, cloud gateways 508 or 608 can tag the collected industrial data with contextual metadata prior to pushing the data to the cloud platform. Such contextual metadata can include, for example, a time stamp, a location of the device at the time the data was generated, or other such information. In another example, some cloud-aware devices can comprise smart devices capable of determining their own context within the plant or enterprise environment. Such devices can determine their location within a hierarchical plant context or device topology...; see further [0067] FIG. 7 illustrates an example device model according to one or more embodiments. In the illustrated example, device model 706 is associated with a cloud-aware industrial device 702 (e.g., a programmable logic controller, a variable frequency drive, a human-machine interface, a vision camera, a barcode marking system, etc.). As a cloud-aware device, industrial device 702 can be configured to automatically detect and communicate with cloud platform 708 upon installation at a plant facility, simplifying integration with existing cloud-based data storage, analysis, and applications (e.g., the predictive maintenance system described herein). When added to an existing industrial automation system, device 702 can communicate with the cloud platforn1 and send identification and configuration information in the form of device model 706 to the cloud platform. Device model 706 can be received by a device management component 212, which then updates the customer's device data 712 based on the device model...; [0068] Device model 706 can comprise such information as a device identifier (e.g., model and serial number), status information for the device, a currently installed firmware version, device setup data, device warranty specifications, calculated and anticipated KPIs associated with the device (e.g., mean time between failures), device health and diagnostic information, device documentation, or other such parameters),
	to identify automatically deviating model elements of [digital twin] data models related to physical production modules of  the production plant affected by the configuration changes detected by the watchdog component (see at least [0048] Attestation analysis component 210 can be configured
to analyze data collected from the industrial facility and/or supply chain subsequent to determination of the multilevel baselines to affirm that aspects of the industrial enterprise are operating (or are configured) within the previously determined baselines. If a deviation from the baselines is detected, attestation analysis component 210 can identify and report the deviant aspect of the industrial system; [0081] In the foregoing examples, attestation analysis component 210 is described as performing system and device attestation services on an on-demand basis. In such scenarios, a user (e.g., plant maintenance personnel, remote support personnel, etc.) may send a request to perform attestation on an industrial system (e.g., in response to an observed performance issue). In some embodiments, attestation analysis component 210 can also be configured to perforn1 continuous attestation services, such that attestation analysis component 210 monitors the customer data on a near real-time basis and generates a notification in response to a determination that one or more system aspects have deviated (or are at risk of deviating) from their corresponding baselines. In response to such determinations, the cloud-based attestation system can deliver suitable alerts to specified client devices; see further [0086] In response, attestation analysis component 210 compares the recently collected customer data with the baseline data maintained in baseline data storage, as described in previous examples, and presentation component 214 delivers an attestation report ( attestation data 13 04) to the support personnel client device 1312, indicating which aspects of industrial assets have changed relative to the acceptable baselines. For example, the attestation report can identify to the support personnel which industrial devices 1310 have been reprogrammed or reconfigured, which devices have been loaded with new firmware, operator interactions with one or more machines that have deviated from a preferred manual sequence, recipe changes, increases in data traffic on the plant network relative to normal operations, etc. The attestation report may also identify higher level deviations from the baseline standards, such as alterations in work schedules or maintenance schedules, changes in product transportation schedules, changes in inventory levels, or other such deviations from standard plant operations characterized by the baseline metrics; see further [0095] At 1406, based on system data from collected from the industrial enterprise subsequent to detern1ination of the baseline characteristics at step 1404, a deviation of a system, asset, or device characteristic from its associated baseline is identified). 
	While Asenjo discloses data models related to physical production modules (see Id.), it may not explicitly disclose, however analogous art Schoening discloses, digital twin data models (see at least [0018] Machine producers sometimes create a "digital twin" of their physical machines. A digital twin is thus a virtual counterpart to a real world device, e.g., a production machine. A digital twin is often generated on the basis of the real object's 3D design. Digital twins are not just 3D models of their counterpart machines and not only mimic the visual representations of their real-world counterparts, but can also mimic the machines' behaviors in a virtual world)  .
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very substitution itself- that is the digital twins of production models of Schoening with the data models of production models  in Asenjo. 
Thus, the simple substitution of one known element with another producing a predictable result of substituting equivalent models to model physical machines,  renders the claim obvious. 
	
	While Asenjo discloses that the system can analyze the collected customer data over time in order to
identify data subsets associated with normal and/or optimized operation of industrial assets (see at least [0071]) and Schoening discloses the system may be further controllable by the at least one processor to suggest process improvements for, and/or perform process improvements in, subsequent virtual executions
and/or subsequent real-world performance of the process (see [0100]), Asenjo and Schoening may not explicitly disclose (c) a process resequencer component configured to  perform a dynamic process optimization of the at least one production process of  the production plant depending on the deviating model elements identified by the model comparator component.
	Antzoulatos discloses (c) a process resequencer component configured to  perform a dynamic process optimization of the at least one production process of  the production plant depending on the deviating model elements identified by the model comparator component (see at least page 4: In the following, the agent types are described. The Component Agent (CA) can be deployed either on a PLC or on a small processing unit which will then be connected to the PLC (both shown in Figure 1). The latter enables the use of legacy systems. The Plug and Produce Management Agent (P&PA) manage the plug and produce activities by monitoring the component agents and interfacing with the HMI [i.e. a watchdog component.to monitor the production modules of the production plant to detect configuration changes within the production plant]. These agents are dormant during the operation of a production system, yet aware of component agents plugged in. However, they become active whenever a plug and produce activity is initiated. Once a module is plugged in and detected by the P&P A, the configuration for this device will be uploaded from the database (DB) to the relevant controller; see further page 6: We are currently working on the following use case to demonstrate plug and produce and self-reconfiguration... Firstly, robot 1 is deactivated. Robot 2 assembles and tests the product and is monitored by the MDA&O agent type. Performance data is displayed on the HMI. The operator decides to plug in robot 1 to produce in time. As soon as robot 1 is plugged in, the P&P A detects a new machine and loads the corresponding configuration from the DB. After integration the responsible agents become dormant again. The MDA&O agents are notified about the changes and execute the optimization algorithm. When a better configuration is found the operator is asked to confirm the change on the HMI. On this demonstrator the configuration of the shuttle system will be modified to serve robot 1. Also, depending on the robot capabilities (e.g. speed, energy consumption, precision) both robots will share assembly tasks in order to achieve the best result; see further FIG. 4, in which a process is dynamically resequenced (and thereby shortened) [i.e. a process resequencer component configured to  perform a dynamic process optimization of the at least one production process of  the production plant depending on the deviating model elements identified by the model comparator component]). 
	It would have been obvious to one of ordinary skill in the art to include in the determining  optimized operation of industrial assets and suggesting process improvements of  the Asenjo and Schoening the self-reconfiguration as taught by Antzoulatos since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of reconfiguring the process when the optimized process is determined. 

	Claims 14 and 15 recite a production plant utilizing the apparatus of claim 1, and a method performing the same steps as claim 1, respectively, and are rejected using the same rationale. 

In respect to claim 2, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the watchdog component of the process optimizer apparatus is connected to a communication infrastructure of said production plant  to detect configuration changes within said production plant comprising hardware configuration changes and/or software configuration changes related to physical production modules of said production plant (see at least [0095] At 1406, based on system data from collected from the industrial enterprise subsequent to detern1ination of the baseline characteristics at step 1404, a deviation of a system, asset, or device characteristic from its associated baseline is identified. At 1408, a notification is generated identifying the deviation. The notification can include information regarding which aspect of the industrial enterprise has been changed since determination of the baselines ( e.g., an industrial device that has been replaced with a different model or whose programming or configuration has been altered, a plant network segment that experiences higher than average data traffic, a device or asset cycle time increase, etc.). The notification can comprise any suitable format, including but not limited to a text-based report or an interactive graphical representation of the industrial enterprise [i.e. hardware configuration changes]; see further [0086]... For example, the attestation report can identify to the support personnel which industrial devices 1310 have been reprogrammed or reconfigured, which devices have been loaded with new firmware, operator interactions with one or more machines that have deviated from a preferred manual sequence, recipe changes, increases in data traffic on the plant network relative to normal operations, etc. [i.e. software configuration changes related to physical production modules of said production plant]). 

In respect to claim 3, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the watchdog component is fed with plant data of the production plant via a data interface (see at least [0045] Attestation system 202 can include a device interface component 204, client interface component 206, a baseline analysis component 208, an attestation analysis component 210, a device management component 212, a presentation component 214, one or more processors 216, and memory 218. In various embodiments, one or more of the device interface component 204, client interface component 206, baseline analysis component 208, attestation analysis component 210, device management component 212, presentation component 214, the one or more processors 216, and memory 218 can be electrically and/or communicatively coupled to one another to perform one or more of the functions of the attestation system 202. In some embodiments, components 204, 206, 208, 210, and 212 can comprise software instructions stored on memory 218 and executed by processor(s) 216. Attestation system 202 may also interact with other hardware and/or software components not depicted in FIG. 2. For example, processor(s) 214 may interact with one or more external user interface devices, such as a keyboard, a mouse, a display monitor, a touchscreen, or other such interface devices).


In respect to claim 4, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the production plant data model comprises digital twin data models of the physical production modules of said production plant stored in a local memory of said process optimizer apparatus or stored in a remote database connected to the process optimizer apparatus (see at least FIG. 7, 708 and [0067]).

In respect to claim 5. , the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the production plant data model comprises as twin data models for the physical production modules of said production plant attribute-value lists indicating capabilities of the respective production modules. [0056] Asset data 310 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset level views of industrial systems 316. Example asset data 310 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Since asset data 310 yields a longer term view of asset characteristics relative to the device and process data, attestation system 202 can leverage asset data 310 to identify operational patterns and correlations unique to each asset, among other types of analysis; see further [0068] and device model 706). 

In respect to claim 6, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 5 (see Id.), Asenjo further disclosing wherein the model comparator component is implemented to perform rule-based attribute-to-attribute comparisons in the attribute-value lists of the stored production plant data model or production modules  affected by configuration changes detected by said watchdog component to identify automatically deviating model elements, in particular value changes in the attribute- value lists (see at least [0073] Baseline analysis component 208 can continue to analyze the customer data over time until achieving a degree of confidence that data characteristics of a normal production run of the customer's industrial system can be recognized. Once the data characteristics of a normal production run have been identified, baseline analysis component 208 generates a set of multi-level baseline data 906 based on these data characteristics for storage in baseline data storage 802. Baseline data 906 comprises a set of benchmarks for comparison, where the benchmarks correspond to aspects of the customer's industrial system across multiple hierarchical levels. Baseline data 906 characterizes the context of a normal production run of the industrial system at a high degree of granularity, from the highest levels (e.g., plant or supply chain characteristics, production line or production area characteristics, etc.) to the lowest levels (e.g., asset KPIs, process variables, device configurations, firmware revisions, etc.). Baseline data 906 can subsequently be used as a benchmark for comparison when operational issues arise or when product quality metrics deviate from acceptable tolerances, as will be discussed in more detail below).


In respect to claim 7, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the production plant data model comprises a semantic data model representing an ontology comprising digital twin data models  characterizing capabilities of the physical production modules and dependencies between the physical production modules of said production plant ([0056] Asset data 310 can comprise information generated collected or inferred based on data aggregated from multiple industrial devices over time, which can yield a higher asset level views of industrial systems 316. Example asset data 310 can include performance indicators (KPIs) for the respective assets, asset-level process variables, faults, alarms, etc. Since asset data 310 yields a longer term view of asset characteristics relative to the device and process data, attestation system 202 can leverage asset data 310 to identify operational patterns and correlations unique to each asset, among other types of analysis; see further [0068] and device model 706). 
. 
	
In respect to claim 8, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the process resequencer component is adapted to determine if the deviating model elements identified by said model comparator component  have effects or implications on production process sequences of production process steps  performed by production modules of said production plant and is adapted to provide if an effect has been identified a dynamic resequencing of production process sequences performed by production modules of said production plant based on a predefined set of relations specifying dependencies between physical production modules and production process steps of the production process (see at least [0072] ... For example, one or more embodiments of baseline analysis component 208 can identify dependencies or correlations between aspects of the customer's industrial system(s) that may otherwise be hidden to the customer. Over time, baseline analysis component 208 can also learn to identify and reject data associated with a failed, abnormal, or otherwise non-optimal production run, so that only subsets of customer data associated with successful, normal, or optimal production runs are used to calculate baseline data for the industrial system).

In respect to claim 9, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the production process steps of the production process sequences are stored in an ERP database (see at least  [0042] Cloud services 112 can include, but are not limited to, data storage, data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of near real-time system data or other factors), remote monitoring and support, remote device and system attestation, device management, asset performance management, predictive maintenance services, enterprise manufacturing intelligence services, supply chain performance management, notification services, or other such applications; see further  [0069] FIG. 8 illustrates a cloud-based system for providing device and system attestation services. As noted above, attestation system 202 can collect, maintain, and monitor customer-specific data (e.g. device data 306, process data 308, asset data 310, and system data 312) relating to one or more industrial assets 806 of an industrial enterprise. In one or more embodiments, attestation system 202 can also maintain product resource information in cloud-based product resource data storage 804. (Examiner noting that ERP is merely a label applied to a database)).

In respect to claim 10, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Antzoulatos further disclosing wherein the process optimizer apparatus is adapted to perform the automatic optimization of the industrial production process of the production plant during a runtime of the production plant on the basis of real-time data received by the watchdog component of the process optimizer apparatus monitoring production modules of the production plant and/or during a simulation session where an industrial production process of the production plant is simulated (see at least page 6: Firstly, robot 1 is deactivated. Robot 2 assembles and tests the product and is monitored by the MDA&O agent type. Performance data is displayed on the HMI. The operator decides to plug in robot 1 to produce in time. As soon as robot 1 is plugged in, the P&P A detects a new machine and loads the corresponding configuration from the DB. After integration the responsible agents become dormant again. The MDA&O agents are notified about the changes and execute the optimization algorithm. When a better configuration is found the operator is asked to confirm the change on the HMI. On this demonstrator the configuration of the shuttle system will be modified to serve robot 1. Also, depending on the robot capabilities (e.g. speed, energy consumption, precision) both robots will share assembly tasks in order to achieve the best result [i.e. during a runtime of the production plant on the basis of real-time data received by the watchdog component of the process optimizer apparatus monitoring production modules of the production plant]).
	Additionally in regards to claim 10 the Examiner further notes the recited “or” statement does  not move to distinguish the claimed invention from the cited art.  Claim scope is not limited by claim language that suggests or makes optional (e.g. "if", "may", "whereby") but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04). 


In respect to claim 11, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the production modules of said production plant comprise transport production modules adapted to transport workpieces between predefined positions to perform associated production process steps, in particular robot arms and/or conveyor belts (see at least [0038] To provide a general context for the cloud-based attestation system and services described herein, FIG. 1 illustrates a high-level overview of an industrial enterprise that leverages cloud-based services. The enterprise comprises one or more industrial facilities 104, each having a number of industrial devices 108 and 110 in use. The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems. Industrial devices 108 and 110 can include such devices as industrial controllers ( e.g., programmable logic controllers or other types of programmable automation controllers); field devices such as sensors and meters; motor drives; human-machine interfaces (HMIs ); industrial robots, barcode markers and readers; vision system devices (e.g., vision cameras); smart welders; or other such industrial devices).

In respect to claim 12, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the digital twin data model of a physical production module is updated automatically when the corresponding physical production module is upgraded (see at least [0067] ... As a cloud-aware device, industrial device 702 can be configured to automatically detect and communicate with cloud platform 708 upon installation at a plant facility, simplifying integration with existing cloud-based data storage, analysis, and applications ( e.g., the predictive maintenance system described herein). When added to an existing industrial automation system, device 702 can communicate with the cloud platforn1 and send identification and configuration information in the form of device model 706 to the cloud platform. Device model 706 can be received by a device management component 212, which then updates the customer's device data 712 based on the device model. In this way, the attestation system can leverage the device model to integrate the new device into the greater system as a whole. This integration can include updating cloud-based applications to recognize the new device, adding the new device to a dynamically updated data model of the customer's industrial enterprise or plant, making other devices on the plant floor aware of the new device, or other such integration functions. Once deployed, some data items comprising device model 706 can be collected and monitored by the cloud-based attestation system on a near real-time basis).

In respect to claim 13, the combined invention of Asenjo, Schoening and Antzoulatos disclose the process optimizer apparatus according to claim 1 (see Id.), Asenjo further disclosing wherein the process optimizer apparatus is implemented on a local server of the production plant or on a remote server connected to the communication infrastructure of the production plant (see at least FIG. 7, 708 and [0067]).

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Gray et al. (U.S.2018/0322699), disclosing a system and method for generating three-dimensional robotic inspection plan;
Wang (U.S.2019/0173109), disclosing a digital twin based management system and method and digital twin based fuel cell management system and method;
Chao et al. (U.S.2018/0357334), disclosing discovery of relationships in a scalable industrial analytics platform;
Song et al. (U.S. 2019/0121334), disclosing an advisory system for industrial plants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 See MPEP 2106.05(g). 
        2 See MPEP 2106.05(a) I. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:  Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016).
        
        3 See MPEP 2106.05(a) I, supra. 
        
        4 See MPEP 2106.05(d) II. iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see further MPEP 2106.05(g); mere data gathering. 
        
        5 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        6 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).